      Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 1 of 32 Page ID #:1



 1    HARMEET K. DHILLON (SBN: 207873)
      harmeet@dhillonlaw.com
 22
      RONALD D. COLEMAN (pro hac vice pending)
 33   rcoleman@dhillonlaw.com
      KARIN M. SWEIGART (SBN: 247462)
 44
      ksweigart@dhillonlaw.com
 55   DHILLON LAW GROUP INC.
 6
 6    177 Post Street, Suite 700
 7
      San Francisco, California 94108
 7    Telephone: (415) 433-1700
 8    Facsimile: (415) 520-6593
 8
 9
 9    MARK E. TRAMMELL (pro hac vice pending)
10    mtrammell@libertycenter.org
10
11    CENTER FOR AMERICAN LIBERTY
11    5100 Buckeystown Pike, Suite 250
12
12    Frederick, MD 21704
13    Telephone: (703) 687-6212
13
14    Facsimile: (517) 465-9683
14
15    Attorneys for Plaintiff ROGAN O’HANDLEY
15
16
16
17                        UNITED STATES DISTRICT COURT
17
18                       CENTRAL DISTRICT OF CALIFORNIA
18
19
19
20                                                Case Number:
21     ROGAN O’HANDLEY,
20
                                                  COMPLAINT FOR
22
21                  Plaintiff,                    DECLARATORY JUDGMENT,
23                  v.                            DAMAGES, AND INJUNCTIVE
22
                                                  RELIEF
24
23     ALEX PADILLA, in his personal capacity;
25
24     SKDKNICKERBOCKER, LLC, a Delaware          DEMAND FOR JURY TRIAL
26     company; PAULA VALLE CASTAÑON, in
25     her personal capacity; JENNA DRESNER, in
27
26     her personal capacity; SAM MAHOOD, in
28     his personal capacity; AKILAH JONES; in
27     her personal capacity; SHIRLEY N.
28     WEBER, in her official capacity as
                                             1
      Complaint                                                               Case No.
      Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 2 of 32 Page ID #:2



 1        California Secretary of State; TWITTER,
          INC., a Delaware corporation; NATIONAL
 2        ASSOCIATION OF SECRETARIES OF STATE,
 3        a professional nonprofit organization;

 4                     Defendants.
 5
 6
 7
 8
 9
10            Plaintiff Rogan O’Handley, through his undersigned counsel, states the
11   following claims for relief against Alex Padilla, in his personal capacity;
12   SKDKnickerbocker, LLC, a Delaware corporation; Paula Valle Castañon, in her
13   personal capacity; Jenna Dresner, in her personal capacity; Sam Mahood, in his
14   personal capacity; Akilah Jones; in her personal capacity; Shirley N. Weber, in her
15   official capacity as California Secretary of State; Twitter, Inc., a Delaware corporation;
16   and the National Association of Secretaries of State, a professional nonprofit
17   organization.
18                                     INTRODUCTION
19            1.    Against a backdrop of alleged foreign interference in the 2016 election,
20   various state election agencies, state election officials, national organizations, and
21   social media companies mounted campaigns to combat election misinformation
22   concerns on social media for the 2020 election. While many of these entities pursued
23   a traditional path of educating the public with useful information, others went in a new
24   direction, seeking aggressively to suppress speech they deemed to be “misleading,”
25   under the guise of fostering “election integrity.” The State of California generally, and
26   the Secretary of State’s Office of Elections Cybersecurity in partnership with the other
27   Defendants specifically, took the latter path.
28   //
                                                 2
     Complaint                                                                       Case No.
      Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 3 of 32 Page ID #:3



 1         2.     California’s initial foray into the brave new world of engineering better
 2   election outcomes, California Elections Code §10.5, created the Office of Elections
 3   Cybersecurity in 2018 to “educate voters” with “valid information” through
 4   empowering election officials (hereinafter “OEC”). This seemingly benign mandate
 5   quickly and predictably devolved into a political weapon for censorship of disfavored
 6   speech by an overtly partisan Secretary of State’s office, more resembling an Orwellian
 7   “Ministry of Approved Information” than a constitutionally restrained state agency.
 8   The OEC deployed government force to bolster the personal political goals of
 9   Democrat office holders, most notably including then-Secretary of State Alex Padilla
10   (“Padilla”). Padilla abused his office and the public trust in a myriad of ways,
11   unprecedented even in a California where political corruption has become part of the
12   landscape, as predictable as the sun setting over the Pacific Ocean.
13         3.     Plaintiff Rogan O’Handley (“Mr. O’Handley) was just one of many
14   speakers targeted in California’s tainted censorship process. Mr. O’Handley’s speech
15   infraction was his expression of the opinion that California, along with the rest of the
16   nation, should audit its elections to protect against voter fraud. A Democratic political
17   consultant—hired with taxpayer dollars in a closed-bid, closed-door boondoggle to
18   which not even California’s Democrat Controller could turn a blind eye—flagged Mr.
19   O’Handley’s inconvenient speech to the OEC as evidence of “election
20   misinformation.” The OEC, an office within the primary agency whose job
21   performance would be scrutinized by an audit, then contacted Twitter through
22   dedicated channels Defendants created to streamline censorship requests from
23   government agencies. Twitter promptly complied with the OEC’s request to censor
24   Mr. O’Handley’s problematic opinions from its platform, and ultimately banned his
25   account, which had reached over 440,000 followers at its zenith, for violating Twitter’s
26   civic integrity policy.
27         4.     The founding fathers fought and died for the right to criticize their
28   government, and enshrined that foundational right as central in the pursuit of the new
                                                 3
     Complaint                                                                      Case No.
      Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 4 of 32 Page ID #:4



 1   nation. Defendants’ exercise of government force to censor political speech with which
 2   they disagree flies in the face of the ideals upon which our nation was founded, and
 3   violates numerous state and federal constitutional rights.
 4                                       JURISDICTION
 5          5.    This Court has federal question jurisdiction over this case pursuant to 28
 6   U.S.C. §§ 1331 because Plaintiff’s claims arise under the First and Fourteenth
 7   Amendments to the U.S. Constitution. Further, the Court has jurisdiction pursuant to
 8   28 U.S.C. § 1343 because Plaintiff seeks relief under 42 U.S.C. § 1983.
 9          6.    This action is an actual controversy, and under 28 U.S.C. §§ 2201 and
10   2202, this Court has authority to grant declaratory relief, and other relief, including
11   temporary, preliminary, and permanent injunctive relief, pursuant to Rule 65 of the
12   Federal Rules of Civil Procedure, and may declare the rights of Plaintiff.
13          7.    This Court has supplemental jurisdiction over state law claims presented
14   in this matter pursuant to 28 U.S.C. § 1367, because the claims are so related to the
15   federal constitutional claims in this action such that they do not raise novel or complex
16   issues of state law and do not substantially predominate over the federal claims. There
17   are, further, no exceptional circumstances compelling declining state law claims.
18          8.    Venue is proper in the Central District of California under 28 U.S.C. §
19   1391(b)(1) because a plurality of Defendants maintain residence or offices in Los
20   Angeles County, and most Defendants are residents of California (within the meaning
21   of 28 U.S.C. § 1391(c)). Venue is also proper under 28 U.S.C. § 1391(b)(2) because a
22   substantial part of the acts or omissions giving rise to the claim occurred in this judicial
23   district.
24                                           PARTIES
25          9.    Plaintiff Rogan O’Handley resides in St. Petersburg, Florida. He is an
26   attorney licensed to practice in the state of California, social media influencer with over
27   3 million combined followers across various social media platforms, civil rights
28   activist, political commentator, and journalist.
                                                  4
     Complaint                                                                         Case No.
      Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 5 of 32 Page ID #:5



 1         10.   Defendant Alex Padilla (“Padilla”), sued in his personal capacity, was
 2   California Secretary of State at the time of the injury to Plaintiff, authorized the
 3   disputed contract with Defendant SKDK, and oversaw the efforts to take down
 4   disfavored speech. Upon information and belief, Defendant Padilla is a resident of Los
 5   Angeles County.
 6         11.   Defendant SKDKnickerbocker LLC (“SKDK”) is a public affairs and
 7   consulting firm known for working with Democrat politicians and political hopefuls,
 8   and for progressive political causes. SKDK is a Delaware company that maintains a
 9   California office at 3105 S. La Cienega Blvd., Los Angeles, CA 90016.
10         12.   Defendant Paula Valle Castañon (“Ms. Castañon”), upon information and
11   belief previously going by the name of Paula Valle, sued in her personal capacity, at
12   the time of Plaintiff’s injury served as the Deputy Secretary of State, Chief
13   Communications Officer for Alex Padilla, California Secretary of State. Ms. Castañon
14   led the communications division of the Office of the Secretary of State. Upon
15   information and belief, Ms. Castañon is a resident of Los Angeles County.
16         13.   Defendant Jenna Dresner (“Ms. Dresner”), sued in her personal capacity,
17   is Senior Public Information Officer for the OEC. Upon information and belief, Ms.
18   Dresner is a resident of Los Angeles County.
19         14.   Defendant Sam Mahood (“Mr. Mahood”), sued in his personal capacity,
20   was Press Secretary for California Secretary of State Alex Padilla, and one of the OEC
21   employees responsible for receiving reports of alleged election misinformation from
22   Defendant SKDK and requesting social media platforms censor speech with which the
23   OEC disagreed during the 2020 election. When Mr. Padilla was elevated to become
24   United States Senator from California, Sam Mahood followed Mr. Padilla to become
25   his Special Projects and Communications Advisor. Upon information and belief, Mr.
26   Mahood is a resident of Sacramento County.
27         15.   Defendant Akilah Jones (“Ms. Jones”), sued in her personal capacity, was
28   OEC’s Social Media Coordinator responsible for receiving reports of election
                                               5
     Complaint                                                                   Case No.
      Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 6 of 32 Page ID #:6



 1   misinformation from Defendant SKDK and requesting social media platforms censor
 2   speech with which the OEC disagreed during the 2020 election. Upon information and
 3   belief, Ms. Jones is a resident of Sacramento County.
 4         16.    Defendant Shirley N. Weber, sued in her official capacity as California
 5   Secretary of State, is the state official responsible for implementing California
 6   Elections Code §10.5. and has oversight over the actions of the OEC. She maintains an
 7   office in Sacramento County.
 8         17.    Defendant Twitter is a microblogging and social networking service with
 9   roughly 330 million monthly active users. Twitter is incorporated in Delaware and
10   maintains its principal place of business at 1355 Market Street, Suite 900, San
11   Francisco, CA 94103.
12         18.    Defendant National Association of Secretaries of State is a professional
13   organization for state Secretaries of State, headquartered at 444 North Capitol Street
14   NW, Suite 401, Washington, D.C., 20001. The National Association of Secretaries of
15   State does business in California, and the California Secretary of State is an association
16   member.
17                                            FACTS
18         19.    In 2018, the California legislature passed, and then-Governor Brown
19   signed, AB 3075, which created the OEC within the California Secretary of State’s
20   office.
21         20.    Codified at California Elections Code §10.5, one of the “primary
22   missions” of the OEC is “[t]o monitor and counteract false or misleading information
23   regarding the electoral process that is published online or on other platforms and that
24   may suppress voter participation or cause confusion and disruption of the orderly and
25   secure administration of elections.” Cal.Elec.Code § 10.5(b)(2).
26         21.    California Elections Code § 10.5 further states the OEC shall, “[a]ssess
27   the false or misleading information regarding the electoral process described in
28   paragraph (2) of subdivision (b), mitigate the false or misleading information, and
                                                 6
     Complaint                                                                       Case No.
      Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 7 of 32 Page ID #:7



 1   educate voters, especially new and unregistered voters, with valid information from
 2   elections officials such as a county elections officials or the Secretary of State.”
 3   Cal.Elec.Code § 10.5(c)(8).
 4         22.    The OEC, under the direction of then-Secretary of State Padilla, seized on
 5   the statutory phrase “mitigate [] false or misleading information,” as a license to quash
 6   politically-disfavored or inconvenient speech.
 7         23.    Padilla’s    censorship   program    targeted   speech    implicating   his
 8   administration of elections in his capacity as Secretary of State.
 9         24.    In a written response to CalMatters reporter Freddy Brewster’s November
10   2020 inquiry regarding how OEC handled “voter misinformation,” the OEC explained:
11   “[O]ur priority is working closely with social media companies to be proactive so when
12   there’s a source of misinformation, we can contain it.” A true and correct copy of
13   OEC’s comments, as obtained through a public record request, is attached to this
14   complaint as Exhibit 1.
15         25.    The OEC further explained the close working relationship with private
16   social media companies thus:
17         We have working relationships and dedicated reporting pathways at
18         each major social media company. When we receive a report of
19         misinformation on a source where we don't have a pre existing pathway
20         to report, we find one. We’ve found that many social media companies
21         are taking responsibility on themselves to do this work as well. We
22         work[] closely and proactively with social media companies to keep
23         misinformation from spreading, take down sources of misinformation
24         as needed, and promote our accurate, official election information at
25         every opportunity.
26   See Exhibit 1 (emphasis added).
27         26.    The National Association of Secretaries of State (“NASS”) spearheaded
28   efforts to censor disfavored election speech.
                                                 7
     Complaint                                                                      Case No.
      Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 8 of 32 Page ID #:8



 1         27.    NASS created direct channels of communication between Secretaries of
 2   States’ staff and social media companies to facilitate the quick take-down of speech
 3   deemed “misinformation.”
 4         28.    For instance, NASS Director of Communications Maria Benson stated in
 5   email that Twitter asked her to let Secretaries of States’ offices know that it had created
 6   a separate dedicated way for election officials to “flag concerns directly to Twitter.” A
 7   true and correct copy of Maria Benson’s October 1, 2020, email, as obtained through
 8   a public records request, is attached to this complaint as Exhibit 2.
 9         29.    NASS’s dedicated reporting channel to Twitter, according to Maria
10   Benson, would get Secretaries of States’ employees’ censorship requests “bumped to
11   the head of the queue.” A true and correct copy of Maria Benson’s August 8, 2020,
12   email, as obtained through a public record request, is attached to this complaint as
13   Exhibit 3.
14         30.    NASS asked its members to give it a “heads up” when officials saw mis-
15   or disinformation on social platforms to help NASS “create a more national narrative.”
16   A true and correct copy of Maria Benson’s August 8, 2020, email, as obtained through
17   a public record request, is attached to this complaint as Exhibit 4.
18         31.    NASS wanted election officials to have NASS’s email guidance regarding
19   how to report “mis/disinformation” directly to social media companies “handy”
20   directly prior to election day as election officials “prepare[d] for battle.” A true and
21   correct copy of Maria Benson’s November 2, 2020, email, as obtained through a public
22   record request, is attached to this complaint as Exhibit 4.
23         32.    The California Secretary of State’s office participated in Twitter’s
24   dedicated “Partner Support Portal.”
25         33.    Presumably, the California Secretary of State’s office’s participation in
26   Twitter’s “Partner Support Portal” did ensure the Secretary of State’s requests to take
27   down speech were a high priority for Twitter.
28   //
                                                  8
     Complaint                                                                        Case No.
      Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 9 of 32 Page ID #:9



 1         34.    As an example, on December 30, 2019, Mr. Mahood emailed Twitter’s
 2   Kevin Kane the following regarding another Twitter user (not Mr. O’Handley):
 3
 4
 5
 6
 7
 8
 9
10
11
12
           35.    Kevin Kane responded to Sam Mahood’s request to take down the tweet
13
     before 8:00 am the next morning, which happened to be New Year’s Eve, stating:
14
15
16
17
18
19
20
21
22
23   See Exhibit 5.
24         36.    At the same time OEC officials and NASS were working externally to
25   streamline their speech takedown processes with social media companies, the OEC
26   also decided to broaden and outsource its efforts to search out “objectionable” speech
27   to censor.
28   //
                                               9
     Complaint                                                                   Case No.
     Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 10 of 32 Page ID #:10



 1         37.    On July 17, 2020, Padilla’s office sent an email to fifteen political
 2   consultants and political affairs professionals, many of whom worked on the
 3   campaigns of prominent Democrats, offering them the opportunity to participate in an
 4   invitation-only, expedited bidding process outside California’s Public Contract Code’s
 5   mandated transparent competitive bid process. The winning bid would facilitate the
 6   office’s $35-million-dollar “Vote Safe California” initiative.
 7         38.    The purpose of the Public Contract Code’s mandated transparent
 8   competitive bid process is to protect taxpayers against cronyism and partisanship.
 9         39.     Mr. Padilla sidestepped the Public Contract Code’s statutory bidding
10   requirements by claiming he had “emergency authority” to create the contract.
11         40.    Padilla received seven bids from the OEC’s hand-picked list of political
12   consultants/allies.
13         41.    Padilla’s staff, in a closed-door review process, anointed the winner of the
14   $35-million-dollar contract.
15         42.    Padilla       awarded     the   $35-million-dollar   contract   to   Defendant
16   SKDKnickerbocker (“SKDK”), a political consulting firm heavily involved in then-
17   candidate Joe Biden’s presidential campaign.
18         43.    As described by Reuters.com, “SKDK is closely associated with the
19   Democratic Party, having worked on six presidential campaigns and numerous
20   congressional races.” See Joel Schechtman, Raphael Satter, Christopher Bing, Joseph
21   Menn, Exclusive: Microsoft believes Russians that hacked Clinton targeted Biden
22   campaign     firm      –    sources,     REUTERS     (Sept.   10,    2020,    12:30    am),
23   https://www.reuters.com/article/us-usa-election-cyber-biden-exclusive/exclusive-
24   russian-state-hackers-suspected-in-targeting-biden-campaign-firm-sources-
25   idUSKBN2610I4.
26         44.    Padilla’s contract award to SKDK raised bipartisan ire, for different
27   reasons.
28   //
                                                    10
     Complaint                                                                          Case No.
     Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 11 of 32 Page ID #:11



 1           45.   Congressional and State Republicans questioned the appropriateness of
 2   SKDK, which publicly boasted its involvement and support for one of the presidential
 3   candidates on the ballot, spending taxpayer dollars to create and administer a “non-
 4   partisan” voter information campaign at the behest of a partisan Democrat public
 5   official.
 6           46.   Additionally, at the time of the award, Padilla was reportedly already
 7   under consideration to fill then Vice-Presidential candidate Kamala Harris’s
 8   California Senate seat, should Biden/Harris win the presidential Election. See Bee
 9   Editorial Board, If Gavin Newsom picks Alex Padilla for the U.S. Senate, who owns
10   his $34 million mess?, (December 17, 2020)
11   https://www.sacbee.com/opinion/editorials/article247894900.html.
12           47.   Padilla’s considerable investment of taxpayer dollars to a Biden-ticket
13   associated firm, when he presumably stood to personally benefit from that ticket’s
14   elevation to higher office, smacked of a conflict of interest. Id.
15           48.   Further, Fabian Núñez, former Assembly Democratic speaker and partner
16   at losing bidder Mercury Public Affairs, also raised significant questions regarding the
17   contract award. Emily Hoeven, Will state stick ‘Team Biden’ firm with $35 million tab
18   after Yee balks at Padilla vote contract?, CALMATTERS.ORG (November 23, 2020),
19   https://calmatters.org/politics/2020/11/biden-firm-california-vote-contract-padilla-
20   yee/.
21           49.   Núñez filed a formal protest with the Secretary of State stating SKDK’s
22   proposal contained “material violations” that led to SKDK having a “significant and
23   profound unfair advantage in winning the work.” Id.
24           50.   Núñez requested the Secretary of State administer “[a] fair bidding
25   process in which all responsible bidders are evaluated by the exact same rules [as] the
26   public and all bidders expect.” Id.
27   //
28   //
                                                 11
     Complaint                                                                      Case No.
     Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 12 of 32 Page ID #:12



 1           51.   Padilla’s office rejected Núñez’s protest on Sept. 1, stating that “common
 2   procedures or practices applicable to competitive bid agreements … do not apply for
 3   the process used for an emergency contract.” Id.
 4           52.   In addition to a suspect process, Padilla awarded this contract despite
 5   having no budgetary authority for it.
 6           53.   Padilla’s lack of budgetary authority to award the contract led California
 7   State Controller Betty Yee to reject paying SKDK in a public and drawn-out battle over
 8   the state’s budgetary authority. Associated Press, California lawmakers ok payment for
 9   voter    outreach    campaign,     FOX    40     (February   23,    2021,    9:21   AM)
10   https://fox40.com/news/california-connection/california-lawmakers-ok-payment-for-
11   voter-outreach-campaign/.
12           54.   SKDK did not receive payment until February 2021, after Padilla’s
13   elevation to be California’s next Senator. Id.
14           55.   In February 2021, by a party line vote, the California legislature agreed to
15   pay Padilla’s past due bills to SKDK. Id.
16           56.   While the controversy over the contract raged, SKDK rapidly went to
17   work as a hatchet for hire to target Padilla’s political enemies, relabeling even
18   innocuous speech that criticized Padilla’s handling of election administration as “false”
19   and “dangerous” attempts at voter suppression and voter fraud.
20           57.   Using state funds, SKDK created political hit lists of disfavored speech,
21   which Defendants called a “Misinformation Daily Briefing.”
22           58.   These “Misinformation Daily Briefings” were sent via email to
23   Defendants Paula Valle Castañon, Jenna Dresner, Sam Mahood, and Akilah Jones at
24   the California Secretary of State’s communications office. A true and correct copy of
25   one such “Misinformation Daily Briefing” from November 13, 2020, is attached to this
26   complaint as Exhibit 6.
27           59.   The OEC curated the “misinformation” contained in the misinformation
28   daily briefings for submission to social media companies.
                                                 12
     Complaint                                                                       Case No.
     Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 13 of 32 Page ID #:13



 1         60.    The OEC reported “misinformation” to social media companies directly.
 2         61.    The OEC also reported “misinformation” to social media companies
 3   through NASS.
 4         62.    Alex Padilla was proud of the OEC’s speech-censoring activities and
 5   track record, as was NASS.
 6         63.    NASS has an annual award called the Innovation, Dedication, Excellence
 7   & Achievement in Service (“IDEAS”) award, recognizing “significant state
 8   contributions to the mission of NASS.”
 9         64.    The California Secretary of State’s office won NASS’s 2020 award for
10   the OEC’s work. Specifically noted in OEC’s IDEAS award application was the
11   following:
12
13
14
15
16   …

17
18
19
20   …
21
22
23
24
25
26
27
28
                                              13
     Complaint                                                                 Case No.
     Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 14 of 32 Page ID #:14



 1            65.   Alex Padilla also stated his support for the OEC’s speech-censoring
 2   activities in response to receiving the award, touting the initiative’s “proactive social
 3   media monitoring”:
 4
 5
 6
 7
     A true and correct copy of the OEC’s NASS 2020 IDEAs award submission and
 8
     NASS’s press release announcing presentation of the award are attached as Exhibits 7
 9
     and 8.
10
              66.   Defendants’ carefully crafted propaganda campaign, or as they called it,
11
     “national narrative,” suppressed the protected speech of citizens who might seek
12   greater government accountability or ask questions regarding election processes.
13            67.   This self-serving “national narrative,” conveniently, also bolstered and
14   protected certain Defendants’ political fortunes.
15            68.   The “national narrative” advanced by the California censorship scheme
16   included supporting the victory of SKDK’s client Joe Biden, the elevation of
17   California Senator Kamala Harris to the Vice Presidency, and creating an opening for
18   Padilla himself to be elevated to the position of United States Senator from
19   California. Padilla’s “one simple trick” of awarding an ultra vires censorship contract
20   to a political ally, created a Rube-Goldberg-like contraption catapulting him to
21   Washington, D.C.

22            69.   Mr. O’Handley, under the social media handle “DC_Draino,” was one of

23   the many speakers targeted by Defendants for his speech about the election, supposedly

24   too dangerous for a gullible public to be allowed to read.

25            70.   Mr. O’Handley has a law degree from the University of Chicago Law

26   School and is licensed to practice law in the state of California. After six-plus years

27   practicing corporate and entertainment law, Mr. O’Handley left private practice in

28   order to better utilize his legal education in defense of liberty and constitutional ideals.

                                                  14
     Complaint                                                                         Case No.
     Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 15 of 32 Page ID #:15



 1   His primary efforts focus on social media postings, public speaking at colleges and
 2   political conferences, and being a political commentator. As one measure of his
 3   influence, he has had over 75 national news network appearances in the last year and
 4   half. Mr. O’Handley’s combined social media following across all his accounts
 5   currently reaches over 3 million people. He was invited to the White House social
 6   media summit in 2019, which focused, ironically, on the censorship of conservative
 7   voices on social media.
 8         71.    By the end of November 2020, Mr. O’Handley had approximately
 9   420,000 Twitter followers. Just six months prior in May 2020, Mr. O’Handley had
10   approximately 89,000 Twitter followers, meaning Mr. O’Handley had over a 371%
11   increase in followers in the lead up to the 2020 election and in the following weeks as
12   votes were counted and state legislatures certified the electoral college.
13
                         O'Handley's Total Twitter Followers by Date
14
             500000
15
             450000
16
17           400000


18           350000

19           300000

20
             250000
21
             200000
22
23           150000


24           100000

25            50000

26
                  0
27
28
                                                15
     Complaint                                                                    Case No.
     Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 16 of 32 Page ID #:16



 1         72.    Mr. O’Handley authored a November 12, 2020, Twitter post stating:
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
     (Hereinafter, the “Post”).
15
           73.    Mr. O’Handley’s Post expressed an opinion widely held by California
16
     voters. An October 2020 poll by Berkeley’s Institute of Government Studies released
17
     found that four in ten Californians “express[ed] skepticism that [the 2020] presidential
18
     election [would] be conducted in a way that’s fair and open.”
19
           74.    Despite the Post’s expression of Mr. O’Handley’s personal opinion
20
     regarding the need for greater accountability in election processes—core political
21
     speech directly questioning Padilla’s administration of and fitness for his political
22   office—SKDK labeled the Post as “misinformation,” and flagged the Post for the OEC
23   to potentially target with its broad government powers:
24
25
26
27
28
                                                16
     Complaint                                                                     Case No.
     Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 17 of 32 Page ID #:17



 1         75.    The OEC, following the recommendation of the Democrat operatives at
 2   SKDK, flagged the Post as “Case# 0180994675” under the indicator of “voter fraud,”
 3   and color coded it as an “orange” level threat in internal OEC documents. Upon
 4   information and belief, an orange threat level indicates moderately problematic speech
 5   between yellow and red.
 6         76.    On November 17, 2020, at 12:31 PM, a Secretary of State agent or staff
 7   member sent Twitter the following message regarding Mr. O’Handley’s Post:
 8
 9
10
11
12
13
14
15
           77.    Shortly after Padilla’s agent or staff member “flagged” Mr. O’Handley’s
16
     post to Twitter, Twitter subsequently appended commentary asserting that Mr.
17
     O’Handley’s claim about election fraud was disputed. A true and correct copy of
18
     OEC’s comments, as obtained through public record request, is attached to this
19
     complaint as Exhibit 9.
20
           78.    Twitter then added a “strike” to Mr. O’Handley’s account.
21
           79.    Twitter utilizes a strike system, whereby users incurring “strikes” face
22
     progressive penalties, culminating in removal from Twitter altogether after five strikes.
23         80.    The OEC tracked Twitter’s actions on internal spreadsheets and noted that
24   Twitter had acted upon the request to censor Mr. O’Handley’s speech.
25         81.    Prior to OEC requesting Twitter censor the Post, Twitter had never before
26   suspended Mr. O’Handley’s account or given him any strikes. He suddenly became a
27   target of Twitter’s speech police, at the behest of Defendants.
28   //
                                                17
     Complaint                                                                      Case No.
     Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 18 of 32 Page ID #:18



 1          82.    Between November 2020 and January 2021, Mr. O’Handley’s Twitter
 2   following continued to grow. By January 2021, Mr. O’Handley had over 444,000
 3   Twitter followers.
 4          83.    During this time period, Mr. O’Handley was far from the only speaker on
 5   Twitter suggesting the need for an audit or the existence of voter fraud in the aftermath
 6   of the 2020 election. Countless individuals suggesting the need for audits, including
 7   both Democrat and Republican voices upset at perceived problems. Numerous
 8   commentators, appearing to support Democrats, voiced their opinion of a need to audit
 9   results in conservative areas where Republicans fared better in down ballot races than
10   expected. Yet, Defendants focused their speech censorship efforts on conservative
11   requests for transparency in election processes rather than the same calls from self-
12   identified political liberals.
13          84.    On January 18, 2021, Mr. O’Handley posted the following tweet, for
14   which Twitter gave Mr. O’Handley a strike.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                18
     Complaint                                                                      Case No.
     Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 19 of 32 Page ID #:19



 1
 2         85.   On January 21, 2021, Mr. O’Handley posted another Tweet, for which
 3   Twitter gave Mr. O’Handley a strike.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            19
     Complaint                                                              Case No.
     Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 20 of 32 Page ID #:20



 1         86.    On January 22, 2021, Mr. O’Handley suggested via Tweet that the
 2   government consider facilitating a 9/11-style commission to study the 2020 election,
 3   stating it is an “emergency” issue when half the country stops believing in the integrity
 4   of the vote. Twitter again gave Mr. O’Handley a strike and locked his account for seven
 5   days, stating the Tweet included a claim of election fraud which was disputed.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                20
     Complaint                                                                      Case No.
     Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 21 of 32 Page ID #:21



 1         87.   On February 22, 2021, Mr. O’Handley Tweeted the following:
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            21
     Complaint                                                                Case No.
     Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 22 of 32 Page ID #:22



 1          88.    In response, Twitter permanently suspended Mr. O’Handley’s account
 2   stating:
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
            89.    Twitter never elaborated on how Mr. O’Handley’s five-word Tweet and
18
     photograph of the U.S. Capitol (incidentally, Mr. Padilla’s new workplace)—which
19   was posted well after the 2020 election had been certified and a new President installed
20   in office—manipulated or interfered with an election, suppressed voter turnout, or
21   misled people about when, where, or how to vote. Indeed, at the time of the post, the
22   next national general election was nearly two years away.
23          90.    Twitter serves as the primary social channel for political commentary and
24   news in American society at present.
25          91.    As a rising political commentator, Twitter’s ban has had a direct and
26   detrimental impact on Mr. O’Handley’s ability to make a living in his chosen
27   profession.
28          92.    In January 2021, O’Handley had well over 440,000 followers on Twitter.

                                                22
     Complaint                                                                     Case No.
     Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 23 of 32 Page ID #:23



 1         93.    O’Handley’s reach, which was growing exponentially at the time of his
 2   permanent ban, had garnered him paid media contract offers, numerous media
 3   appearances, paid speaking opportunities, valuable professional networking,
 4   endorsements, and advertising dollars.
 5         94.    Mr. O’Handley lost his platform to communicate with his followers,
 6   irreparably damaging his business, which depends on the reach of his audience for
 7   revenue.
 8         95.    Asking to audit an election to protect the integrity of elections is not “voter
 9   fraud.” It is a regular practice of election administration.
10         96.    Suggesting the country consider a non-partisan commission to study the
11   election in an attempt to restore the country’s trust in the integrity of the voting process
12   is not a factual claim, and certainly not one that includes a risk of violence.
13         97.    The statement “Most votes in American history” is a true fact about the
14   2020 presidential election.
15         98.    Truthful speech and opinion about elections and elected officials has been
16   protected by the First Amendment since our nation’s founding. The right to criticize
17   the government is the basis upon which this country was founded. Yet Defendants
18   targeted Mr. O’Handley’s speech for censorship because of his criticism of the
19   government, a direct affront to our constitutional ideals.
20         99.    Upon information and belief, discovery will show Twitter’s stated reasons
21   for suspending Mr. O’Handley were pretextual. Twitter’s real reasons for suspending
22   Mr. O’Handley do not stem from a violation of Twitter’s terms of service, but from the
23   content of his speech raising concerns about election administration and integrity,
24   specifically concerns related to the work of then-California Secretary of State Alex
25   Padilla. The trigger for Twitter’s censorship of Mr. O’Handley was its coordination
26   and conspiracy with other Defendants to silence the protected speech of many
27   Americans.
28   //
                                                  23
     Complaint                                                                         Case No.
     Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 24 of 32 Page ID #:24



 1         100. Defendants’ government censorship of speech seeking to hold elected
 2   officials accountable for the exercise of their office is anathema to the Constitution. It
 3   strikes directly at the heart of the First Amendment.
 4                                                CLAIMS
 5                                          First Claim for Relief
 6
                         First Amendment – Free Speech (42 U.S.C. § 1983)
 7
                                 (By Plaintiff Against All Defendants)
 8
           101. Mr. O’Handley incorporates by reference and re-alleges herein all
 9
     Paragraphs above.
10
           102. California Election Code § 10.5, as-applied by Defendants, violates the
11
     Free Speech clause of the First Amendment.
12         103. Defendants also used California Election Code § 10.5 to retaliate against
13   Mr. O’Handley for his speech.
14         104. Political speech is core First Amendment speech, critical to the
15   functioning of our republic.
16         105. Political speech rests on the highest rung of the hierarchy of First
17   Amendment values.
18         106. Defendants weaponized California Election Code § 10.5 and the OEC to
19   censor Plaintiff’s political speech.
20         107. State action designed to retaliate against and chill political expression
21   strikes at the heart of the First Amendment.
22         108. Defendants’ actions directly abridged Mr. O’Handley’s protected political
23   speech.
24         109. Defendants jointly acted in concert to abridge Mr. O’Handley’s freedom
25   of speech and deprive Mr. O’Handley of his First Amendment rights.
26         110. Defendants Twitter, SKDK, and NASS willfully and cooperatively
27   participated in the government Defendants’ efforts to censor Mr. O’Handley’s political
28   speech.
                                                   24
     Complaint                                                                       Case No.
     Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 25 of 32 Page ID #:25



 1          111. Defendants Alex Padilla, Paula Valle Castañon, Jenna Dresner, Sam
 2   Mahood, Akilah Jones deprived Mr. O’Handley of his First Amendment free speech
 3   rights acting under color of state law, and Mr. O’Handley’s free speech rights were
 4   clearly established at the time of Defendants’ speech chilling actions.
 5          112. Defendants Alex Padilla, Paula Valle Castañon, Jenna Dresner, Sam
 6   Mahood, Akilah Jones, acting in their official capacities, took action, jointly with
 7   SKDK, Twitter, and NASS, against Mr. O’Handley with the intent to retaliate against,
 8   obstruct, or chill Mr. O’Handley’s First Amendment rights.
 9          113. Mr. O’Handley engaged in constitutionally protected activity through his
10   speech questioning the conduct of elections and the actions of elected officials.
11          114. Defendants targeted and censored Mr. O’Handley’s speech.
12          115. Defendants’ actions would chill a person of ordinary firmness from
13   continuing to engage in protected activity.
14          116. The protected activity, Mr. O’Handley’s speech which Defendants found
15   objectionable, was a substantial motivating factor in Defendants’ decision to censor
16   Mr. O’Handley’s speech.
17          117. Defendants’ speech-chilling actions specifically and objectively infringed
18   Mr. O’Handley’s speech rights under the United States Constitution.
19          118. There was a clear nexus between Defendants’ actions and the intent to
20   chill Mr. O’Handley’s speech.
21          119. Mr. O’Handley suffered economic and reputational injuries, among
22   others, as a result.
23          120. Defendants’ restriction of Mr. O’Handley’s speech was content-based.
24          121. Defendants had no compelling state interest for that content-based
25   restriction.
26          122. Defendants’ blanket speech restriction was not narrowly tailored.
27   //
28   //
                                                25
     Complaint                                                                     Case No.
     Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 26 of 32 Page ID #:26



 1         123. Mr. O’Handley has no adequate remedy at law and will suffer serious and
 2   irreparable harm to his constitutional rights unless Defendants are enjoined from
 3   violating his constitutional rights.
 4         124. Pursuant to 42 U.S.C. §§ 1983 and 1988, Mr. O’Handley is entitled to
 5   declaratory relief and temporary, preliminary, and permanent injunctive relief.
 6         125. Mr. O’Handley finds it necessary to engage the services of private counsel
 7   to vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
 8   attorneys’ fees pursuant to 42 U.S.C. § 1988.
 9                                      Second Claim for Relief
10                         California Constitution art. I § 2 – Free Speech
11                           (By Mr. O’Handley Against All Defendants)
12         126. Mr. O’Handley incorporates by reference and re-alleges herein all
13   Paragraphs above.
14         127. In California “[e]very person may freely speak, write and publish his or
15   her sentiments on all subjects, being responsible for the abuse of this right. A law may
16   not restrain or abridge liberty of speech or press.” Cal. Const. Art. 1, §2.
17         128. The California Constitution is more protective, definitive and inclusive of
18   rights to expression and speech than the First Amendment to the United States
19   Constitution.
20         129. California courts look to whether individuals have been invited to a forum,
21   and if so, the California Constitution protects speech and petitioning even in instances
22   when the venue in which the speech happens is privately owned so long as the speech
23   does not interfere with normal business operations.
24         130. Courts ask whether the venue is an essential and invaluable forum for the
25   rights of free speech and petition. If so, private property owners will not be permitted
26   to prohibit expressive activity that would impinge on constitutional rights.
27         131. Twitter regularly invites new users to utilize its speech forum.
28   //
                                                 26
     Complaint                                                                      Case No.
     Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 27 of 32 Page ID #:27



 1         132. Mr. O’Handley’s speech did not interfere with Twitter’s normal business
 2   operations.
 3         133. Twitter is an essential and invaluable forum for the rights of free speech
 4   and petition.
 5         134. Twitter, therefore, may not prohibit expressive activity which impinges
 6   on constitutional rights.
 7         135. Quashing Mr. O’Handley’s speech criticizing election processes and
 8   elected officials violates Mr. O’Handley’s liberty of speech rights under the California
 9   Constitution.
10         136. Mr. O’Handley has no adequate remedy at law and will suffer serious and
11   irreparable harm to his constitutional rights unless Defendants are enjoined.
12         137. Mr. O’Handley finds it necessary to engage the services of private counsel
13   to vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
14   attorney fees and costs pursuant to California Code of Civil Procedure Section 1021.5.
15                                   Third Claim for Relief
16    Fourteenth Amendment - Equal Protection Discrimination (42 U.S.C. § 1983)
17                       (By Mr. O’Handley Against All Defendants)
18         138. Mr. O’Handley incorporates by reference and re-alleges herein all
19   Paragraphs above.
20         139. Defendants acted to censor Mr. O’Handley’s speech with discriminatory
21   intent based on the content of his speech.
22         140. Defendants’ actions bear no rational relation to a legitimate end as
23   Defendants’ conduct here was malicious, irrational, or plainly arbitrary.
24         141. Even if Defendants did have a rational basis for their acts, their alleged
25   rational basis was a pretext for an impermissible motive.
26         142. Defendants discriminatorily enforced the statute against Mr. O’Handley
27   based on his viewpoint.
28         143. Defendants’ enforcement had a discriminatory effect.
                                                  27
     Complaint                                                                       Case No.
     Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 28 of 32 Page ID #:28



 1         144. Defendants were motivated by a discriminatory purpose.
 2         145. Similarly situated individuals were not censored for their speech.
 3         146. Mr. O’Handley has no adequate remedy at law and will suffer serious and
 4   irreparable harm to his constitutional rights unless Defendants are enjoined from
 5   violating his constitutional rights.
 6         147. Pursuant to 42 U.S.C. §§ 1983 and 1988, Mr. O’Handley is entitled to
 7   declaratory relief and temporary, preliminary, and permanent injunctive relief.
 8         148. Mr. O’Handley finds it necessary to engage the services of private counsel
 9   to vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
10   attorneys’ fees pursuant to 42 U.S.C. § 1988.
11                                   Fourth Claim for Relief
12              Fourteenth Amendment - Due Process Clause (42 U.S.C. § 1983)
13   (By Mr. O’Handley Against Defendants California Secretary of State Shirley N.
14       Weber in her official capacity, SKDK, Twitter, Alex Padilla, Paula Valle
15                Castañon, Jenna Dresner, Sam Mahood, and Akilah Jones)
16         149. Mr. O’Handley incorporates by reference and re-alleges herein all
17   Paragraphs above.
18         150. Mr. O’Handley had a property interest in pursuing his occupation as a
19   Twitter influencer and commentator.
20         151. Mr. O’Handley also had a recognized protected interest in his business
21   goodwill.
22         152. The California Secretary of State, SKDK, Alex Padilla, Paula Valle
23   Castañon, Jenna Dresner, Sam Mahood, and Akilah Jones set in motion a series of acts
24   which they knew or reasonably should have known would cause Twitter to inflict the
25   constitutional injury of depriving Plaintiff of his occupation and taking the business
26   goodwill he had garnered through his Twitter account.
27         153. OES actions intentionally solicited Twitter to suspend Mr. O’Handley’s
28   account.
                                                28
     Complaint                                                                      Case No.
     Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 29 of 32 Page ID #:29



 1           154. Some kind of hearing is required before depriving Mr. O’Handley either
 2   of his occupation or his property interest in his business goodwill.
 3           155. Mr. O’Handley was not given the opportunity to be heard at a meaningful
 4   time and in a meaningful manner.
 5           156. Mr. O’Handley has no adequate remedy at law and will suffer serious and
 6   irreparable harm to his constitutional rights unless Defendants are enjoined from
 7   violating his constitutional rights.
 8           157. Pursuant to 42 U.S.C. §§ 1983 and 1988, Mr. O’Handley is entitled to
 9   declaratory relief and temporary, preliminary, and permanent injunctive relief.
10           158. Mr. O’Handley founds it necessary to engage the services of private
11   counsel to vindicate their rights under the law. Plaintiffs are therefore entitled to an
12   award of attorneys’ fees pursuant to 42 U.S.C. § 1988.
13
                                      Fifth Claim for Relief
14
               Fourteenth Amendment – Void for Vagueness (42 U.S.C. § 1983)
15
              (By Mr. O’Handley Against Defendant California Secretary of State
16
          Shirley N. Weber in her official capacity and Defendants Alex Padilla, Paula
17
                Valle Castañon, Jenna Dresner, Sam Mahood, and Akilah Jones
18
                                   in their personal capacities)
19
             159. Mr. O’Handley incorporates by reference and re-alleges herein all
20
     Paragraphs above.
21
             160. Defendants’ enforcement of California Elections Code §10.5 violates the
22   Due Process Clause of the Fourteenth Amendment as-applied to Mr. O’Handley.
23           161. Mr. O’Handley should not have been punished for behavior he could not
24   have known allegedly violated the law.
25           162. California Elections Code §10.5 is impermissibly vague because it fails
26   to provide a reasonable opportunity to know what conduct is prohibited or is so
27   indefinite as to allow arbitrary and discriminatory enforcement.
28   //
                                                29
     Complaint                                                                     Case No.
     Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 30 of 32 Page ID #:30



 1         163. This statute is capable of, and did in fact, reach expression sheltered by
 2   the First Amendment, therefore requiring greater specificity.
 3         164. Mr. O’Handley has no adequate remedy at law and will suffer serious and
 4   irreparable harm to his constitutional rights unless Defendants are enjoined from
 5   violating his constitutional rights.
 6         165. Pursuant to 42 U.S.C. §§ 1983 and 1988, Mr. O’Handley is entitled to
 7   declaratory relief and temporary, preliminary, and permanent injunctive relief.
 8         166. Mr. O’Handley finds it necessary to engage the services of private counsel
 9   to vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
10   attorneys’ fees pursuant to 42 U.S.C. § 1988.
11
                                      Sixth Claim for Relief
12
             Civil Conspiracy to Interfere with Civil Rights (42 U.S.C. § 1985)
13
                         (By Mr. O’Handley Against All Defendants)
14
           167. Mr. O’Handley incorporates by reference and re-alleges herein all
15
     Paragraphs above.
16         168. Defendants had a meeting of the minds to violate the constitutional
17   rights of individuals who questioned election processes and outcomes — or in
18   Defendants’ words, spread “misinformation.”
19         169. Defendants, through agreements and processes they jointly created to
20   seek out and swiftly censor speech with which they disagreed, intended to
21   accomplish the unlawful objective of abridging these individuals’ freedom of speech.
22         170. SKDK, Twitter, and NASS joined with the state agents to jointly deprive
23   Mr. O’Handley of his rights.
24         171. Each conspiracy participant shared the common objective of the
25   conspiracy, to censor speech which they found objectionable or “misleading.”
26         172. As a result of their agreement, Defendants actually deprived Mr.
27   O’Handley of his First and Fourteenth Amendment rights, as described herein.
28   //
                                                30
     Complaint                                                                      Case No.
     Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 31 of 32 Page ID #:31



 1             173. Mr. O’Handley suffered economic and reputational injuries, among
 2   others, as a result.
 3             174. Mr. O’Handley has no adequate remedy at law and will suffer serious
 4   and irreparable harm to his constitutional rights unless Defendants are enjoined from
 5   violating his constitutional rights.
 6             175. Pursuant to 42 U.S.C. §§ 1983, 1985, and 1988, Mr. O’Handley is
 7   entitled to declaratory relief and temporary, preliminary, and permanent injunctive
 8   relief.
 9             176. Mr. O’Handley finds it necessary to engage the services of private
10   counsel to vindicate their rights under the law. Plaintiffs are therefore entitled to an
11   award of attorneys’ fees pursuant to 42 U.S.C. § 1988.
12                                        PRAYER FOR RELIEF
13             WHEREFORE, Mr. O’Handley prays this Court grant the relief requested
14   herein, specifically that the Court render the following judgment in Mr. O’Handley’s
15   favor and against Defendants:
16             i.     Declaratory Judgment: For entry of a Declaratory Judgment that
17   California Election Code § 10.5, as applied to Mr. O’Handley, violates Mr.
18   O’Handley’s state and federal constitutional rights to free speech, equal protection,
19   and due process;
20             ii.    Injunctive Relief: For entry of a Permanent Injunction stating that the
21   Secretary of State and the OEC may not censor speech, work to take down the speech
22   of private speakers, selectively enforce speech restrictions, or discriminate against
23   those who seek to hold the current office holder accountable for perceived defects in
24   election administration;
25             iii.   Damages: general, nominal, statutory (pursuant to Cal. Civ. Code § 52)
26   and exemplary damages, in an amount to be determined at trial;
27             iv.    Attorneys’ fees and costs: awarded pursuant to 42 U.S.C. § 1988;
28   California Code of Civil Procedure Section 1021.5; Cal. Civ. Code § 52; and
                                                   31
     Complaint                                                                         Case No.
     Case 2:21-cv-04954 Document 1 Filed 06/17/21 Page 32 of 32 Page ID #:32



 1          v.     Pursuant to 42 U.S.C. §§ 1983, 1985, and 1988, Plaintiff is entitled to
 2   declaratory relief; temporary, preliminary, and permanent injunctive relief
 3   invalidating and restraining Defendants’ enforcement of California Election Code §
 4   10.5; damages from the businesses and persons sued in their personal capacities; and
 5   attorneys’ fees.
 6                                    DEMAND FOR JURY TRIAL
 7          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands
 8   trial by jury in this action of all issues so triable.
 9
10                                                  DHILLON LAW GROUP INC.
11   Date: June 17, 2021
12                                           By:     /s/ Harmeet K. Dhillon
13                                                  HARMEET K. DHILLON (SBN: 207873)
                                                    harmeet@dhillonlaw.com
14                                                  RONALD D. COLEMAN
15                                                  (pro hac vice pending)
                                                    rcoleman@dhillonlaw.com
16                                                  KARIN M. SWEIGART (SBN: 247462)
17                                                  ksweigart@dhillonlaw.com
                                                    DHILLON LAW GROUP INC.
18                                                  177 Post Street, Suite 700
19                                                  San Francisco, California 94108
                                                    Telephone: (415) 433-1700
20                                                  Facsimile: (415) 520-6593
21
                                                    MARK E. TRAMMELL
22                                                  (pro hac vice pending)
23                                                  mtrammell@libertycenter.org
                                                    CENTER FOR AMERICAN LIBERTY
24                                                  5100 Buckeystown Pike, Suite 250
25                                                  Frederick, MD 21704
                                                    Telephone: (703) 687-6212
26                                                  Facsimile: (517) 465-9683
27
                                                    Attorneys for Plaintiff ROGAN
28                                                  O’HANDLEY
                                                    32
     Complaint                                                                      Case No.
